On Motion for Rehearing.
We are of the opinion that appellants' motion for rehearing should be granted.
Appellee, in asking an injunction to prevent appellants from resorting to forcible entry and detainer proceedings against her, necessarily alleged facts in her petition for such injunction which, if true, would have constituted a complete defense if pled and proved in the forcible entry and detainer proceeding in the justice court. "It is very clear, that matter which will constitute a defence, of which a party may avail himself in a suit pending against him, cannot be made the ground of an injunction to restrain proceedings in the suit. (York's Adm'r v. Gregg's Adm'x, 9 Tex. 85; Prewitt v. Perry, 6 [Tex.] 260.)" Gibson v. Moore,22 Tex. 611, 614. See Rogers v. Daniel Oil, etc., Co., 130 Tex. 386,110 S.W.2d 891, 894.
In Holcomb v. Lorino, 124 Tex. 446, 79 S.W.2d 307, 309, our Supreme Court said: "The Court of Civil Appeals erred in holding that, as all of the alleged rights of Lorino could not be urged and adjudicated in the justice court, on account of its limited jurisdiction in answer to a forcible entry and detainer suit, the district court appealed from has exclusive jurisdiction * * *." In the Holcomb case, the City of Houston was the landlord and Lorino was the tenant. We make the following quotations from that case, applying to appellants what was there said about the City, and to appellee what was there said with reference to Lorino:
"If the city has no right under the facts to terminate the lease, as contended for, that issue may be determined in detainer proceedings. Furthermore, if it appears that, on account of the limited jurisdiction of the justice court in which the forcible entry and detainer proceedings are [threatened] pending, all matters between the parties cannot be adjudicated, either party may maintain an action in a court of competent jurisdiction for proper relief. * * *
"It is not made to appear from the record before us that Lorino's rights will be destroyed, or that he has no adequate remedy at law to protect him against the alleged wrongs complained of, or that he will suffer irreparable injury if injunctive relief is not granted. * * *
"Under the law, the City of Houston has the right to maintain entry and detainer proceedings against Lorino to determine the right of his possession * * * independently of the suit pending in the district court."
The motion is granted, our former judgment is set aside, the trial court's judgment is reversed, and the temporary injunction is dissolved.
Granted.